DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, and 15-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Vietri, Jr. (US 7,568,708 B2).
With respect to claims 1, 8, and 17, Vietri, Jr. discloses a pallet truck 20 with steering assembly 38, axle 36, steer wheels 30, and wheel guard including front plate 62, axle support 64a,b with apertures for receiving said axle, and a stop 65 for prevent rotation of said wheel guard relative to the axle, as shown in figure 7.
With respect to claims 2 and 9, said axle support includes a pair of spaced axle supports 64a,b coupled to said front plate 62, as shown in figure 7.
With respect to claim 15, Vietri, Jr. discloses first and second steer wheels 30, as shown in figure 7.
With respect to claims 16 and width limitation of 17, Vietri, Jr. discloses a front plate with a width about equal to the outer width of both wheels, as shown in figure 7.



    PNG
    media_image1.png
    340
    484
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618